DISMISS and Opinion Filed February 19, 2020




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-19-01577-CV

   MAAK ENTERPRISES, LLC, KIRK CARRELL ENTERPRISES, LLC AND KIRK
                         CARRELL, Appellants
                                 V.
                     CAMP TRIAL GROUP, Appellee

                           On Appeal from the 95th District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-17-17223

                             MEMORANDUM OPINION
                        Before Justices Schenck, Osborne, and Reichek
                                 Opinion by Justice Osborne
       Before the Court is the parties’ February 12, 2020 motion for voluntary dismissal. We grant

the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a).




                                                 /Leslie Osborne/
                                                 LESLIE OSBORNE
                                                 JUSTICE


191577F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 MAAK ENTERPRISES, LLC, KIRK                      On Appeal from the 95th District Court,
 CARRELL ENTERPRISES, LLC AND                     Dallas County, Texas
 KIRK CARRELL, Appellants                         Trial Court Cause No. DC-17-17223.
                                                  Opinion delivered by Justice Osborne.
 No. 05-19-01577-CV       V.                      Justices Schenck and Reichek participating.

 CAMP TRIAL GROUP, Appellee

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

    Subject to any agreement between the parties, we ORDER that appellee CAMP TRIAL
GROUP recover its costs of this appeal from appellants MAAK ENTERPRISES, LLC, KIRK
CARRELL ENTERPRISES, LLC AND KIRK CARRELL.


Judgment entered February 19, 2020




                                            –2–